Citation Nr: 1627545	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-31 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for a lower back injury has been received.

2. Whether new and material evidence to reopen a claim for service connection for a left leg injury, claimed as secondary to a lower back injury, has been received.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to September 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for a lower back injury and the claim for service connection for a left leg injury secondary to a lower back injury on its merits.  In April 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's appeal.  The representative's June 2016 brief and treatment records from Marion VA Medical Center dated from January 2013 to May 2016 are located in Virtual VA.  However, review of the remaining documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In his November 2011 substantive appeal , the Veteran requested a Board videoconference hearing.  Such a hearing was scheduled for a date in February 2014.  However, in February 2014 correspondence, the Veteran requested that the scheduled February 2014 hearing be rescheduled, due to a recent hernia surgery that prevented him from driving.  

The RO rescheduled the Board hearing for a date in May 2014.  Then, in May 2014 correspondence, the Veteran requested that the scheduled May 2014 hearing be rescheduled, indicating that he had an unexpected surgery and was unable to appear.   Since then, he has continued to request that the May 2014 hearing be rescheduled.   In June 2015 and July 2015, the Veteran called the RO and requested that the May 2014 hearing be rescheduled.  Subsequently, in October 2015 correspondence, the Veteran, by and through his representative, requested that the May 2014 hearing be rescheduled.  To date, the hearing has not been rescheduled.

Under these circumstances, the Board finds that there remains an outstanding request for a Board hearing.  Because the RO schedules Board videoconference hearings, a remand of the matters on appeal for rescheduling of the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Reschedule the Veteran for a Board videoconference hearing in accordance with his request.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


